  
   

 
  

NORT

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

AMARILLO DIVISION
FORAGE GENETICS INTERNATIONAL,
LLC,
Plaintiff,
Vv. CIVIL ACTION NO. 2:17-CV-243-Z-BR

§

§

§

§

§

§

§

KELLY GREEN MEXICANA, INC., §

§

Defendant. §
ORDER ADOPTING MAGISTRATE JUDGE’S FINDINGS AND CONCLUSIONS

On June 17, 2019, the United States Magistrate Judge entered findings and conclusions on
Plaintiff's Motion for Summary Judgment (ECF 32). The Magistrate Judge RECOMMENDS that
Plaintiff's motion be GRANTED in part and DENIED in part. Defendant filed objections to the
findings, conclusions, and recommendation on July 1, 2019 (ECF 47), to which Plaintiff responded
on July 9, 2019 (ECF 49). After making an independent review of the pleadings, files, and records
in this case, the findings, conclusions, and recommendation of the Magistrate Judge, Defendant’s
objections, and Plaintiff's response, the Court concludes that the findings and conclusions are
correct. The Court addresses Defendant’s objections in the following analysis.

Conclusory allegations, unsubstantiated assertions, improbable inferences, and
unsupported speculation are not competent summary judgment evidence and will not defeat a
motion for summary judgment. Eason v. Thaler, 73 F.3d 1322, 1325 (5th Cir. 1996); Forsyth v.
Barr, 19 F.3d 1527, 1533 (Sth Cir. 1994) (citing Krim v. BancTexas Group, Inc., 989 F.2d 1435,
1449 (Sth Cir. 1993)). To state a claim for breach of warranty under Texas Business and

Commercial Code § 2.714, a buyer must establish, inter alia, that the failure of a seller’s goods to

comply with the seller’s affirmation or promise proximately caused financial injury to the buyer.

 

Hee STRICT COURT
DISTRICT OF Tex Ag
FILED

 

 

 
See Beauty Mfg. Sols. Corp. v. Ashland, Inc., 848 F. Supp. 2d 663, 671 (N.D. Tex. 2012) (citing
Lindemann v. Eli Lilly and Company, 816 F.2d 199, 202 (5th Cir. 1987)). Similarly, to establish a
breach of contract claim, a party must establish, inter alia, that there were damages sustained by
the party as a result of the breach. See Beauty Mfg. Sols., 848 F. Supp. 2d at 667 (citing Mullins v.
LestAmerica, Inc., 564 F.3d 386, 418 (Sth Cir. 2009)). Here, Defendant has not presented any
competent summary judgment evidence that Plaintiffs conduct was a cause of financial injury to
Defendant, let alone a proximate cause. Hence, Defendant did not suffer the harms required for a
breach of warranty or a breach of contract claim.

It is therefore ORDERED that the findings, conclusions, and recommendation of the
Magistrate Judge (ECF 44) are ADOPTED. Plaintiff's Motion for Summary Judgment (ECF 32)
is GRANTED in part and DENIED in part.

SO ORDERED.

SIGNED Ceteber ]. 2019.

 

MAATHEW JT KACSMARYK —
ITED STAIES DISTRICT JUDGE

 
